DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US PG Pub. No. US 2014/0264081 A1, Sep. 18, 2014) (hereinafter “Walker”) in view of Moll et al. (US PG Pub. No. US 2006/0084945 A1, Apr. 20, 2006) (hereinafter “Moll”).
Regarding claim 1: Walker teaches a method performed by a computing system comprising: receiving shape information for an elongate flexible portion of a medical instrument ([0081] - Registration of a shape or series of points of the IMS sensor 902 can be used to improve registration. This can be performed by acquiring 3D shapes), the medical instrument including a reference portion movably coupled to a fixture having a known pose in a surgical reference frame (fiber optic sensor, e.g. sensor 26 in figure 1A, having fiber reference frame FRF and RCM 22 having reference frame RRF, where the RCM 22 has a known pose in the surgical reference frame [table reference frame TRF] and the fiber sensor coupled to the instrument has a known pose with respect to the TRF by virtue of having a known, calibrated relationship to the splayer through which the fiber sensor passes - [0053], [0055]-[0057], [0063]), the fixture including a constraint structure having a fixed position in relation to the fixture and having a known constraint structure location in the surgical reference frame of a surgical environment in which a patient and the fixture are disposed (splayer 24 is mounted on RCM 22 - [0040], which has a known location in the surgical reference frame - [0055]-[0057]), receiving reference portion position information in the surgical reference frame ([0080] - The elongate member, e.g., a catheter, may be generally fixed at a proximal end 904 such that the position of the proximal end 904 may generally be known....The nature of the fiber and catheter is that the proximal end is the only place that the fiber is attached to the system); wherein the elongate flexible portion is coupled to the reference portion ([0028], [0045] - catheter 18, figure 9 point 904); determining, after receiving the shape information and the reference portion position information, an estimated constraint structure location in the surgical reference frame from the received reference portion position information and the received shape information ([0081]-[0082] - measured points 906, 908, 910, and 912, where these points are used to "estimate" the constraint structure shape/pose when the catheter is known to have passed through it); determining a correction factor by comparing the estimated constraint structure location to the known constraint structure location ([0029] - registration is a process that generally requires relating a reference frame of a sensor to another reference frame of interest. If the positions, orientations or shapes of two or more objects are known in the same reference frame, then the actual positions, orientations or shapes of each object relative to each other may be ascertained; [0033];  [0082] -  the catheter is known to pass through the defined/known shape measured by points 906, 908, 910, and 912 where the known/defined shape can be a portion of the splayer - [0081] -  or "constraint structure" which has a known location as described above; where registration comprises determining a transformation or "correction factor" by comparison of measured and known points -  [0053], [0055]-[0057], [0063]); and after receiving the shape information and the reference portion position information, modifying the received shape information by applying the correction factor to the received shape information ([0033]; [0082] - registration between the measured points of the fiber sensor and the known shape, [0085]; where registration comprises determining a transformation or "correction factor" by comparison of measured and known points and applying the transformation to the measured points -  [0053], [0055]-[0057], [0063]).
Walker is silent on the elongate flexible portion being sized to pass through the constraint structure (splayer).
Moll, in the same field of endeavor, teaches an instrument comprising an elongate flexible portion sized to pass through a constraint structure (splayer/instrument base) ([0064] - a catheter member (90), the proximal end of which is mounted within the instrument base (48); figure 3, figure 13, catheter recesses 162, figure 20).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date to implement the elongate flexible portion of Walker sized to pass through the constraint structure (splayer/instrument base) as taught by Moll in order to provide a stable base from which the instrument can be driven/controlled.
Regarding claim 2: Walker and Moll teach the method of claim 1 wherein the shape information is received from a fiber optic shape sensor extending within the medical instrument (Walker - [0040], [0079], [0080]).
Regarding claim 3: Walker and Moll teach the method of claim 2 wherein the fiber optic shape sensor includes a proximal end located in the reference portion of the medical instrument (Walker - [0080] - fixed proximal end 904).
Regarding claim 4: Walker and Moll teach the method of claim 1 wherein the shape information includes pose of a distal tip of the instrument (Walker - [0080]-[0081]).
Regarding claim 5: Walker and Moll teach the method of claim 1 wherein the fixture is a component of a teleoperated manipulator fixed in the surgical reference frame (Walker - RCM 22).
Regarding claim 6: Walker and Moll teach the method of claim 5 wherein the reference portion position information is calibrated based upon sensor data from at least one degree of 
Regarding claim 7: Walker and Moll teach the method of claim 1 wherein the constraint structure constrains at least two degrees of freedom of motion of the elongated flexible portion of the instrument at the known location in the surgical reference frame (Moll - ([0064] - a catheter member (90), the proximal end of which is mounted within the instrument base (48); figure 3, figure 13, catheter recesses 162 – the catheter recesses constrain at least 2 degrees of motion, e.g vertical or lateral translations, pitch or yaw within the confines of the splayer).
Regarding claim 8: Walker and Moll teach the method of claim 7 wherein the constraint structure includes a rigid ring (Moll – the splayer/base includes multiple rigid rings as shown at least in figures 10, 44, 45, 47, 48).
Regarding claim 9: Walker and Moll teach the method of claim 1 wherein the constraint structure constrains at least four degrees of freedom of motion of the elongated flexible portion of the instrument at the known location in the surgical reference frame (Moll - ([0064] - a catheter member (90), the proximal end of which is mounted within the instrument base (48); figure 3, figure 13, catheter recesses 162 – the catheter recesses constrain at least 4 degrees of motion, e.g vertical or lateral translations, pitch or yaw within the confines of the splayer).
Regarding claim 10: Walker and Moll teach the method of claim 9 wherein the constraint structure includes an elongated sleeve (Moll – catheter recesses 162, [0076], and at least the portion of catheter 90 within the splayer/instrument base are “elongate sleeves”).
Regarding claim 11: Walker and Moll teach the method of claim 1 wherein the known location is a fixed location in the surgical reference frame (Walker - splayer 24 is mounted on RCM 22 - [0040], which has a known location in the surgical reference frame - [0055]-[0057]).
Regarding claim 12: Walker and Moll teach the method of claim 1 further comprising receiving anatomical model information (Walker - [0037]); and registering the modified shape information to the anatomical model information (Walker - [0031] - the tool represented in the 
Regarding claim 13: Walker and Moll teach the method of claim 1 wherein determining the estimated constraint structure location in the surgical reference frame includes determining a constraint structure location relative to the reference portion in a shape sensor reference frame (Walker - [0081]-[0082], figure 9 - measured points 906, 908, 910, and 912 are used to "estimate" the constraint structure shape/pose when the catheter is known to have passed through it with respect to fixed/known point 904 or "reference portion"; where the fiber sensor has its own reference frame FRF).
Regarding claim 14: Walker and Moll teach the method of claim 1 wherein receiving the reference portion position information in the surgical reference frame includes receiving calibrated reference portion position information based upon motor position measuring device data received while the reference portion of the medical instrument is positioned along the fixture (Walker - [0040]-[0041] - encoder data is "motor position measuring device data"; [0055] - encoder data is used to register the reference portion position to the table or "surgical" reference frame TRF).
Regarding claim 15: Walker teaches a method performed by a computing system comprising: receiving, from a medical instrument, shape information for the instrument ([0081] - Registration of a shape or series of points of the IMS sensor 902 can be used to improve registration. This can be performed by acquiring 3D shapes), the medical instrument including a reference portion movably coupled to a fixture having a known pose in a surgical reference frame of a surgical environment in which a patient and the fixture are disposed (fiber optic sensor, e.g. sensor 26 in figure 1A, having fiber reference frame FRF and RCM 22 having reference frame RRF, where the RCM 22 has a known pose in the surgical reference frame [table reference frame TRF] and the fiber sensor coupled to the instrument has a known pose with respect to the TRF by virtue of having a known, calibrated relationship to the splayer through which the fiber sensor passes - [0053], [0055]-[0057], [0063]), the fixture including a constraint structure fixed in relation to the fixture (splayer 24 is mounted on RCM 22 - [0040], which has a known location in the surgical reference frame - [0055]-[0057]), and an elongated flexible portion coupled to the reference portion ([0028], [0045] - catheter 18), receiving anatomical model information ([0037]); after receiving the shape information, registering the instrument shape information to the anatomical model information and adjusting the registered instrument shape information to pass through the known location in the surgical reference frame ([0031] - the tool represented in the model is updated as the tool is advanced where the updated representation is based on the registered – “modified” – shape information, [0052], [0064], figure 11 and [0095]-[0096]; [0033]; [0082] - registration between the measured points of the fiber sensor and the known shape, [0085]; where registration comprises determining a transformation or "correction factor" by comparison of measured and known points and applying the transformation to the measured points -  [0053], [0055]-[0057], [0063]).
Walker is silent on the elongate flexible portion being sized to pass through the constraint structure (splayer).
Moll, in the same field of endeavor, teaches an instrument comprising an elongate flexible portion sized to pass through a constraint structure (splayer/instrument base) ([0064] - a catheter member (90), the proximal end of which is mounted within the instrument base (48); figure 3, figure 13, catheter recesses 162, figure 20).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date to implement the elongate flexible portion of Walker sized to pass through the constraint structure (splayer/instrument base) as taught by Moll in order to provide a stable base from which the instrument can be driven/controlled.
Regarding claim 16: Walker and Moll teach the method of claim 15 wherein the shape information is received from a fiber optic shape sensor extending within the medical instrument (Walker - [0040], [0079], [0080]).

Regarding claim 18: Walker and Moll teach the method of claim 15 wherein the shape information includes pose of a distal tip of the instrument (Walker - [0080]-[0081]).
Regarding claim 19: Walker and Moll teach the method of claim 15 wherein the fixture is a component of a teleoperated manipulator fixed in the surgical reference frame (Walker - RCM 22).
Regarding claim 20: Walker and Moll teach the method of claim 15 wherein the constraint structure constrains at least two degrees of freedom of motion of the elongated flexible portion of the instrument at the known location in the surgical reference frame (Moll - ([0064] - a catheter member (90), the proximal end of which is mounted within the instrument base (48); figure 3, figure 13, catheter recesses 162 – the catheter recesses constrain at least 2 degrees of motion, e.g vertical or lateral translations, pitch or yaw within the confines of the splayer).
Regarding claim 21: Walker and Moll teach the method of claim 20 wherein the constraint structure includes a rigid ring (Moll – the splayer/base includes multiple rigid rings as shown at least in figures 10, 44, 45, 47, 48).
Regarding claim 22: Walker and Moll teach the method of claim 15 wherein the constraint structure constrains at least four degrees of freedom of motion of the elongated flexible portion of the instrument at the known location in the surgical reference frame (Moll - ([0064] - a catheter member (90), the proximal end of which is mounted within the instrument base (48); figure 3, figure 13, catheter recesses 162 – the catheter recesses constrain at least 4 degrees of motion, e.g vertical or lateral translations, pitch or yaw within the confines of the splayer).

Regarding claim 24: Walker and Moll teach the method of claim 15 wherein registering includes optically tracking markers located on the reference portion of the medical instrument and on a patient anatomy (Walker - [0059] - camera tracking is optical tracking, [0073] - camera tracking is optical tracking, [0024], [0047] - fiber optic tracking is optical tracking).
Regarding claim 25: Walker and Moll teach the method of claim 15 wherein registering includes tracking electromagnetic markers located on the reference portion of the medical instrument and on a patient anatomy (Walker - [0028] - EM markers, [0058], [0059], [0096]).
Regarding claim 26: Walker and Moll teach the method of claim 15 wherein adjusting the instrument shape information includes correcting the orientation of the instrument shape information to extend through the known location in the surgical reference frame (Walker - [0028]-[0029] - the fiber sensor measures location, position and orientation, [0033], [0057] - orientation transformation, [0078] - Registration, as described above, is generally the mathematical process of computing the orientation and position of all or portions of a shape (sequence of points) in some coordinate frame; [0081]-[0082]).
Regarding claim 27: Walker and Moll teach the method of claim 15 wherein the known location is a fixed location in the surgical reference frame (Walker - splayer 24 is mounted on RCM 22 - [0040], which has a known location in the surgical reference frame - [0055]-[0057]).
Regarding claim 28: Walker and Moll teach the method of claim 15 further comprising displaying an image of the medical instrument registered to an image generated from the anatomical model information (Walker - figure 1b, [0036], [0066]).
Regarding claim 29: Walker teaches a method performed by a computing system comprising: receiving shape information for an elongate flexible portion of a medical instrument ([0081] - Registration of a shape or series of points of the IMS sensor 902 can be used to improve registration. This can be performed by acquiring 3D shapes), the medical instrument including a reference portion movably coupled to a fixture having a known pose in a surgical reference frame of a surgical environment in which a patient and the fixture are disposed (fiber optic sensor, e.g. sensor 26 in figure 1A, having fiber reference frame FRF and RCM 22 having reference frame RRF, where the RCM 22 has a known pose in the surgical reference frame [table reference frame TRF] and the fiber sensor coupled to the instrument has a known pose with respect to the TRF by virtue of having a known, calibrated relationship to the splayer through which the fiber sensor passes - [0053], [0055]-[0057], [0063]), wherein the known pose of the fixture is a predetermined fixed pose within the surgical environment or is determined using one or more sensors within the surgical environment (RCM 22 - [0040], which has a known location in the surgical reference frame - [0055]-[0057]), the fixture including a constraint structure fixed in relation to the fixture and having a known constraint structure location in the surgical reference frame (splayer 24 is mounted on RCM 22 - [0040], which has a known location in the surgical reference frame - [0055]-[0057]), wherein the elongate flexible portion is coupled to the reference portion ([0028], [0045] - catheter 18); receiving reference portion position information in the surgical reference frame ([0080] - The elongate member, e.g., a catheter, may be generally fixed at a proximal end 904 such that the position of the proximal end 904 may generally be known....The nature of the fiber and catheter is that the proximal end is the only place that the fiber is attached to the system); determining, after receiving the shape information and the reference portion position information, an estimated constraint structure location in the surgical reference frame from the received reference portion position information and the received shape information ([0081]-[0082] - measured points 906, 908, 910, and 912, where these points are used to "estimate" the constraint structure shape/pose when the catheter is known to have passed through it); determining a correction factor by comparing the estimated constraint structure location to the known constraint structure location ([0029] - registration is a process that generally requires relating a reference frame of a sensor to another reference frame of interest. If the positions, orientations or shapes of two or more objects are known in the same reference frame, then the actual positions, orientations or shapes of each object relative to each other may be ascertained; [0033];  [0082] -  the catheter is known to pass through the defined/known shape measured by points 906, 908, 910, and 912 where the known/defined shape can be a portion of the splayer - [0081] -  or "constraint structure" which has a known location as described above; where registration comprises determining a transformation or "correction factor" by comparison of measured and known points -  [0053], [0055]-[0057], [0063]); and after receiving the shape information and the reference portion position information, modifying the received shape information by applying the correction factor to the received shape information ([0033]; [0082] - registration between the measured points of the fiber sensor and the known shape, [0085]; where registration comprises determining a transformation or "correction factor" by comparison of measured and known points and applying the transformation to the measured points -  [0053], [0055]-[0057], [0063]).
Walker is silent on the elongate flexible portion being sized to pass through the constraint structure (splayer).
Moll, in the same field of endeavor, teaches an instrument comprising an elongate flexible portion sized to pass through a constraint structure (splayer/instrument base) ([0064] - a catheter member (90), the proximal end of which is mounted within the instrument base (48); figure 3, figure 13, catheter recesses 162, figure 20).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date to implement the elongate flexible portion of Walker sized to pass through the constraint structure (splayer/instrument base) as taught by Moll in order to provide a stable base from which the instrument can be driven/controlled.
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of all pending claims, filed 11/29/2021, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793